Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to 62/711,535 dated 7/29/2018 and to PCT/IL2019/050714 dated 6/27/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koch et al (U.S. Patent Pub. No. 2020/0410674, hereafter referred to as Koch) in view of Kaufman et al (U.S. Patent Pub. No. 2020/0226748, hereafter referred to as Kaufman).

Regarding Claim 1, Koch teaches a computer implemented method for identification of an indication of at least one visual object in at least one anatomical image of a target individual, comprising: 
providing at least one anatomical image of a body portion of a target individual (paragraph 40-paragraph 50, Koch teaches capturing different volume segmentation and machine learning algorithms.); 
inputting the at least one anatomical image into a classification component of a neural network (NN) and into a segmentation component of the NN (paragraph 40-paragraph 50, Koch teaches using a neural network using a segmentation classifier.).
Koch does not explicitly disclose feeding a size feature into the classification component of the NN, 
wherein the size feature comprises an indication of a respective size of each at least one segmented visual object identified in the at least one anatomical image, the size feature computed according to segmentation data outputted by the segmentation component for each pixel element of the at least one anatomical image; and 
computing, by the classification component of the NN, an indication of at least one visual object in the at least one anatomical image.
Kaufman is in the same field of art of medical imaging and detecting features. Further, Kaufman teaches feeding a size feature into the classification component of the NN (the Examiner interprets that size can be large or small, paragraph 58, paragraph 77, paragraph 78, Kaufman teaches the based on the size of the dataset and if a cystic lesion is large or small, the system will use different types of neural networks for classification.), 
wherein the size feature comprises an indication of a respective size of each at least one segmented visual object identified in the at least one anatomical image (paragraph 58, paragraph 77, paragraph 78, Kaufman teaches ), the size feature computed according to segmentation data outputted by the segmentation component for each pixel element of the at least one anatomical image (paragraph 106, paragraph 109, Kaufman teaches segmentation of different size features in the medical imaging); and 
computing, by the classification component of the NN, an indication of at least one visual object in the at least one anatomical image (paragraph 51, Kaufman teaches the exemplary CNN can be trained and evaluated, for example, for the automatic segmentation of the pancreas gland and cystic lesions, which can analyze fine textural and spatial information on the CT scan data to produce the output. This analyzed information can also be used for the cystic lesion histopathological classification.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koch by incorporating the different image processing and neural network detection of feature in the image that is taught by Kaufman, to make the invention that captures medical images and then trains and uses the trained neural network for feature detection via encoding and decoding layers in with the body; thus, one of ordinary skilled in the art would be motivated to combine the references since it may be beneficial to provide an exemplary system, method, and computer-accessible medium for virtual pancreatography which can overcome at least some of the deficiencies described herein above (paragraph 8, Kaufman).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Koch in view of Kaufman discloses wherein the same at least one anatomical image is inputted simultaneously into to the segmentation component and the classification component (paragraph 51, Kaufman).  

In regards to Claim 3, Koch in view of Kaufman discloses wherein the classification component and the segmentation component share a common encoder component that receives the at least one anatomical image as input (paragraph 112, paragraph 113, Kaufman).  

In regards to Claim 4, Koch in view of Kaufman discloses wherein a fully connected layer of the classification component receives the size feature outputted by the segmentation component and the output of the common encoder component (paragraph 130-paragraph 134, Kaufman teaches the determining the size information.), 
wherein the fully connected layer computes the indication of the at least one visual object in the at least one anatomical image (paragraph 51, Kaufman).  

In regards to Claim 5, Koch in view of Kaufman discloses wherein the segmentation component includes an additional decoder component that receives the output of the common component encoder (paragraph 130-paragraph 134, Kaufman).  

In regards to Claim 6, Koch in view of Kaufman discloses wherein the common encoder component is implemented as a contracting path for extracting features, 
the decoder component is implemented as an expanding path for localization based on the features extracted by the encoder component (paragraph 113, paragraph 114, paragraph 117, paragraph 130, paragraph 131, paragraph 134, Kaufman), 
wherein features outputted by respective stages of the encoder component are fed as input into corresponding stages of the decoder component by skip connections (paragraph 113, paragraph 114, paragraph 117, paragraph 130, paragraph 131, paragraph 134, Kaufman).  


In regards to Claim 8, Koch in view of Kaufman discloses wherein the visual object is selected from the group consisting of: blood outside of blood vessels, intracranial hemorrhage, artificial implant, abnormal calcification outside of bones, abnormal non-blood fluid, air outside of lungs and/or digestive system, and tumor (paragraph 113, paragraph 114, paragraph 117, paragraph 119, Kaufman).  


In regards to Claim 9, Koch in view of Kaufman discloses wherein the at least one anatomical image comprises a plurality of consecutive parallel slices obtained by a CT machine (paragraph 70, paragraph 71, Kaufman).  


In regards to Claim 10, Koch in view of Kaufman discloses wherein the at least one anatomical image inputted into the NN includes a full resolution as outputted by the respective anatomical imaging machine that captured the at least one anatomical image (paragraph 51, paragraph 119, paragraph 139, Kaufman).  

In regards to Claim 11, Koch in view of Kaufman discloses marking on the at least one anatomical image, an indication of a segmentation of the identified at least one visual object outputted by the segmentation component of the NN (paragraph 51, paragraph 119, paragraph 139, Kaufman). 

Regarding Claim 12, Koch teaches a method of training a NN for identification of an indication of at least one visual object in at least one anatomical image of a target individual, comprising: 
providing a training dataset comprising at least one anatomical image for each of a plurality of sample individuals (paragraph 40-paragraph 50, Koch teaches capturing different volume segmentation and machine learning algorithms.), wherein each at least one anatomical image is associated with per pixel element annotation indicative of a visual object (paragraph 31-paragraph 39, Koch teaches training the machine learning algorithm.); and 
training a NN end-to-end, to perform segmentation by a segmentation component and classification by a classification component according to a size feature computed based on output of the segmentation component and fed into the classification component (paragraph 36-paragraph 41, paragraph 52, paragraph 53, Koch teaches storing trained machine algorithm for via segmentation of pixel sizes of different region of interest.), and 
according to a same training dataset fed to both the segmentation component and the classification component (Figure 2, paragraph 36-paragraph 41, paragraph 52, paragraph 53, Koch teaches segmenting the images and then using a CNN for training and storing the trained machine algorithm).
Koch does not explicitly disclose wherein the size feature is computed according to an indication of a respective size of each at least one segmented visual object of a respective training image outputted by the segmentation component.
Kaufman is in the same field of art of medical imaging and detecting features. Further, Kaufman teaches wherein the size feature is computed according to an indication of a respective size of each at least one segmented visual object of a respective training image outputted by the segmentation component (the Examiner interprets that the size of the features can be interpreted broadly, and just measurement in inches or centimeters, and therefore, can the size of organ paragraph 51, Kaufman teaches the exemplary CNN can be trained and evaluated, for example, for the automatic segmentation of the pancreas gland and cystic lesions, which can analyze fine textural and spatial information on the CT scan data to produce the output. This analyzed information can also be used for the cystic lesion histopathological classification.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koch by incorporating the different image processing and neural network detection of feature in the image that is taught by Kaufman, to make the invention that captures medical images and then trains and uses the trained neural network for feature detection via encoding and decoding layers in with the body; thus, one of ordinary skilled in the art would be motivated to combine the references since it may be beneficial to provide an exemplary system, method, and computer-accessible medium for virtual pancreatography which can overcome at least some of the deficiencies described herein above (paragraph 8, Kaufman).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 13, Koch in view of Kaufman discloses wherein the end-to-end training is performed according to a combined loss function comprising a classification loss component and a segmentation loss component (paragraph 54, Koch).  

In regards to Claim 14, Koch in view of Kaufman discloses wherein the classification loss component comprises a binary cross entropy loss function computed according to an analysis between a classification output and a ground truth classification (paragraph 54, Koch), and wherein the segmentation loss component is computed according to an auxiliary binary cross entropy function computed according to an analysis between per pixel element segmentation output and a ground truth segmentation (paragraph 51-paragraph 54, Koch).  

In regards to Claim 15, Koch in view of Kaufman discloses wherein prior to performing end-to-end training, training the NN further comprises training only the segmentation component of the NN according to the training dataset, and freezing the computed weights of the NN (paragraph 35-paragraph 40, Koch teaches segmentation of the image data and training the machine learning algorithm).  

In regards to Claim 16, Koch in view of Kaufman discloses wherein prior to performing end-to-end training and after training only the segmentation component, the method further comprises training a fully connected layer of the classification component for computing the classification indicative of at least one visual object in at least one training anatomical image (paragraph 35-paragraph 40, Koch), wherein the fully connected layer of the classification component receives both the size feature computed according to output of the segmentation component and output of an encoder component common to both the segmentation component and the classification component (paragraph 35-paragraph 40, paragraph 44-paragraph 47, Koch).  

Regarding Claim 17, Koch teaches a system for identification of an indication of at least one visual object in at least one anatomical image of a target individual, comprising: 
a non-transitory memory having stored thereon a code for execution by at least one hardware processor (paragraph 60, Koch teaches using a computer.) , the code comprising: 
code for receiving at least one anatomical image of a body portion of a target individual (paragraph 40-paragraph 50, Koch teaches capturing different volume segmentation and machine learning algorithms.); 
code for inputting the at least one anatomical image into a classification component of a neural network (NN) and into a segmentation component of the NN (paragraph 40-paragraph 50, Koch teaches using a neural network using a segmentation classifier.).
Koch does not explicitly disclose code for feeding a size feature into the classification component of the NN, wherein the size feature comprises an indication of a respective size of each at least one segmented visual object identified in the at least one anatomical image, the size feature computed according to segmentation data outputted by the segmentation component for each pixel element of the at least one anatomical image; and 
code for computing, by the classification component of the NN, an indication of at least one visual object in the at least one anatomical image.  
Kaufman is in the same field of art of medical imaging and detecting features. Further, Kaufman teaches code for feeding a size feature into the classification component of the NN (the Examiner interprets that size can be large or small, paragraph 58, paragraph 77, paragraph 78, Kaufman teaches the based on the size of the dataset and if a cystic lesion is large or small, the system will use different types of neural networks for classification.), wherein the size feature comprises an indication of a respective size of each at least one segmented visual object identified in the at least one anatomical image (paragraph 58, paragraph 77, paragraph 78, Kaufman teaches detecting feature using the neural network for determining different sizes for cystic lesions.), the size feature computed according to segmentation data outputted by the segmentation component for each pixel element of the at least one anatomical image (paragraph 106, paragraph 109, Kaufman teaches segmentation of different size features in the medical imaging); and 
code for computing, by the classification component of the NN, an indication of at least one visual object in the at least one anatomical image (paragraph 51, Kaufman teaches the exemplary CNN can be trained and evaluated, for example, for the automatic segmentation of the pancreas gland and cystic lesions, which can analyze fine textural and spatial information on the CT scan data to produce the output. This analyzed information can also be used for the cystic lesion histopathological classification.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koch by incorporating the different image processing and neural network detection of feature in the image that is taught by Kaufman, to make the invention that captures medical images and then trains and uses the trained neural network for feature detection via encoding and decoding layers in with the body; thus, one of ordinary skilled in the art would be motivated to combine the references since it may be beneficial to provide an exemplary system, method, and computer-accessible medium for virtual pancreatography which can overcome at least some of the deficiencies described herein above (paragraph 8, Kaufman).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665